
	

116 S2426 IS: To establish a new timeline for certain State implementation plan and attainment requirements for the Fairbanks North Star Borough of the State of Alaska, and for other purposes.
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2426
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Sullivan (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish a new timeline for certain State implementation plan and attainment requirements for
			 the Fairbanks
			 North Star Borough of the State of Alaska,
			 and for other purposes.
	
	
		1.Timeline for PM2.5 requirements in Fairbanks North Star Borough of Alaska
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Serious AreaThe term Serious Area means an area reclassified as a Serious Area with respect to PM2.5 under section 188(b) of the Clean Air Act (42 U.S.C. 7513(b)).
 (b)TimelineNotwithstanding subpart 4 of part D of title I of the Clean Air Act (42 U.S.C. 7513 et seq.), sections 51.1003 and 51.1004 of title 40, Code of Federal Regulations, or any other provision of law, the following shall apply with respect to the attainment of the 2006 national ambient air quality standard for PM2.5 under the Clean Air Act (42 U.S.C. 7401 et seq.) in the Fairbanks North Star Borough in the State of Alaska under section 81.302 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act):
 (1)The deadline for the submission of a Serious Area implementation plan under section 189(b)(1) of the Clean Air Act (42 U.S.C. 7513a(b)(1)) shall be June 30, 2021.
 (2)The Serious Area attainment date under section 188(c)(2) of the Clean Air Act (42 U.S.C. 7513(c)(2)) shall be—
 (A)if the Administrator does not grant an extension under section 188(e) of that Act (42 U.S.C. 7513(e)), as expeditiously as practicable, but not later than December 31, 2023; or
 (B)if the Administrator grants an extension under section 188(e) of that Act (42 U.S.C. 7513(e)), as expeditiously as practicable, but not later than December 31, 2028.
 (3)If the Fairbanks North Star Borough does not attain the national ambient air quality standard by the applicable Serious Area attainment date under paragraph (2), the deadline for the submission of the revision of the Serious Area implementation plan that provides for attainment and for the annual reduction in PM2.5 or PM2.5 precursor emissions of not less than 5 percent under section 189(d) of the Clean Air Act (42 U.S.C. 7513a(d)) shall be—
 (A)if the Administrator does not grant an extension under section 188(e) of that Act (42 U.S.C. 7513(e)), not later than 1 year after the Serious Area attainment date under paragraph (2)(A); or
 (B)if the Administrator grants an extension under section 188(e) of that Act (42 U.S.C. 7513(e)), not later than 1 year after the Serious Area attainment date under paragraph (2)(B).
					
